NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 27, 2022 has been entered.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on April 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below: 
Tsunoda (2015/0363059) corresponds to (JP 2014165663) is a general background reference describing a portable terminal device such as mobile telephone, personal digital assistant, tablet personal computer and electronic book terminal. Since the notification control unit changes the arrangement of application in the selection image, the user is enabled to perform various responses with respect to report information.
Yamaguchi et al. (2006/0212920) corresponds to (JP 2005071952) is a general background reference describing a management unit judges whether to display a program content based on user's operation. A processing unit displays program content obtained by decoding stream information in received broadcast wave when it is judged that program content is to be displayed, and presents an outline indicated by real time program information in synchronization with program content when it is judged that program content is not to be displayed.
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on April 27, 2022.  
In view of amendments filed April 27, 2022 to claims 6 and 9, the objection to claims 6 and 9 is withdrawn.
  ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Display Apparatus for Displaying Shortcut Menus with Notification Information of Applications and Non-Transitory Computer Readable Medium.
Claims 1–14 are allowed. Claim 1, 13 and 14 are independent claims. Claims 2–12 depend on claim 1. 
Applicant’s Reply (April 27, 2022) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, claims 1, 13 and 14 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the feature of claims 1, 13 and 14. 
The Reply has amended claims 1, 13 and 14 to add several features as shown in the excerpt below: 
[1] “a processor that displays a shortcut menu having at least one registered menu item in a case where a user performs a specific screen operation on the touch screen, 
wherein the processor additionally adds a first application program into a list of application programs having user notification information at a time of the operation in the shortcut menu in case where the first user notification information corresponding to the first application program is present, 
wherein the processor deletes the first application program from the list of application programs in the shortcut menu in case where the first user notification information corresponding to the first application program is recognized visually.” 
[13] “displaying a shortcut menu having at least one registered menu item in a case where a user performs a specific screen operation on a touch screen; 
additionally adding a first application program into a list of application programs having user notification information at a time of the operation in the shortcut menu in case where the first user notification information corresponding to the first application program is present, and 
deleting the first application program from the list of application programs in the shortcut menu in case where the first user notification information corresponding to the first application program is recognized visually.”
[14] “a display control means for displaying in a shortcut menu having at least one registered menu item in a case where a user performs a specific screen operation on the touch screen, and additionally adding a first application program into a list of application programs having user notification information at a time of the operation in the shortcut menu in case where the first user notification information corresponding to the first application program is present, and deleting the first application program from the list of application programs in the shortcut menu in case where the first user notification information corresponding to the first application program is recognized visually.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Santillan et al. (2016/0360051) in view of Smuga et al. (2010/0248787) and Park (2013/0097549), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 13 and 14 are allowable over the prior art of record. It follows that claims 2–12 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Sakai (10,866,795)
Describes a user that installed an application, user information regarding a user who is registered as frequently using the application, and the application are managed in association, and at the time of menu display, display of icons is controlled according to whether or not a logged-in user is included in the user information associated with the application. In addition, control is performed such that, when uninstalling an application, the application is actually uninstalled or only user information is deleted based on user information associated with the application.
Hattori (2020/0304659)
Describes an image processing apparatus includes a controller configured to: set a type of a reading-related function to a first type or a second type; when the second type is set, display a procedure-selection screen prompting for selection of a first procedure or a second procedure as an execution procedure after a start of image reading; set the execution procedure to the first procedure or the second procedure; and register the reading-related function having a setting processing, a reading processing, and a particular processing. In the first procedure, the controller displays a first preview screen containing the read image, and the image processing apparatus starts the particular processing when a particular-processing start instruction is accepted. In the second procedure, the controller displays a second preview screen containing the read image, and the image processing apparatus starts the particular processing without accepting the particular-processing start instruction. 
Zhang et al.  (2020/0064933)
Describes a mobile device includes a sensing unit configured to determine whether the stylus pen is separated from the mobile device; a communication unit configured to receive a control signal including a first control signal and a second control signal from the stylus pen separated from the mobile device; and a controller configured to operate in a first control mode for performing an operation of an application being executed on the mobile device. The controller performs a first operation of the application in response to the first control signal, and performs a second operation of the application in response to the second control signal.
Horiike (2020/0019284)
Describes an image processing apparatus that, in a case where processing corresponding to a user operation is determined to be cancelled before cancellation of the processing corresponding to the user operation, the user operation is determined to correspond to a hold-down operation, and a context menu is displayed in a case where the user operation corresponds to the hold-down operation.

Table 1
  CONCLUSION                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672